Citation Nr: 0709215	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1962 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for any back condition.  Upon the veteran's request, a Travel 
Board hearing was held in Philadelphia, Pennsylvania on 
January 9, 2007.  A transcript of this hearing has been 
associated with the veteran's claims folder.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim. 

The veteran alleges that his back was injured during his time 
in Vietnam.  While in service, he was awarded the Combat 
Action Ribbon and the Purple Heart Medal, thus affording him 
the combat presumption.  The combat presumption allows any 
veteran who engaged in combat during active service to submit 
satisfactory lay or other evidence as sufficient proof of 
service connection, despite the fact that there is no 
official record of such incurrence or aggravation in service.  
See 38 U.S.C.A. § 1154(b) (West 2002 & West Supp. 2006).  
This presumption, however, does not warrant an automatic 
grant of service connection.    

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United  States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b) (2006), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) (2006) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

Despite multiple attempts by the RO to obtain specific 
information regarding the veteran's alleged injury, the 
January 2007 hearing was the first time the veteran responded 
to such requests.  Specifically, he stated at this hearing 
that he injured himself on June 25, 1966.  He alleges that he 
injured his back while carrying another wounded man to safety 
during gunfire.  The veteran claims he was admitted to the 
hospital and put on light duty for approximately one month.  
He remembers no diagnosis made as to his back condition, nor 
is there any evidence in his service medical records that 
indicates he was hospitalized or treated for a back 
condition.  In addition, on his February 5, 1976 discharge 
summery, he stated that he had no recurrent back pain. 

The veteran stated that although he suffered from continuous 
back pain since his date of discharge, he self-medicated with 
Tylenol until 2003.  He also noted that he has not suffered 
any intercurrent injuries since his date of discharge.

In August 2003, the veteran visited the emergency room at the 
Philadelphia VA Medical Center (VAMC).  His spine was x-rayed 
and degenerative changes were seen in the lumbar spine, 
suggesting a possible fracture at the distal sacral-coccyx 
region.  The age of this fracture is indeterminable.  In 
November 2003, it was noted in a follow-up visit that the 
veteran still had back pain that hampered his everyday 
activities.


Prior to the January 2007 Travel Board hearing, the veteran 
did not specify the time or location of his injury.  He also 
did not specify where he was treated and whether a diagnosis 
has been made regarding his back.  He simply stated on his VA 
Form 9 that he was hospitalized for approximately one month 
in Vietnam for a back injury.  Given that the date of the 
injury was identified only recently at the Travel Board 
hearing, it is necessary that this issue be remanded in order 
to obtain the sick call and morning reports from his unit to 
verify his allegation.  

After obtaining the aforementioned records, the veteran must 
be afforded a VA examination.  While the 2003 treatment 
records from the Philadelphia VAMC will be taken into 
consideration when evaluating the veteran's claim, an 
official VA examination must also be considered.  Therefore, 
in view of the evidence, the veteran must undergo such an 
examination, with the claims file, to determine the etiology 
of any current back condition.  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004); Charles v. Principi, 16 Vet.App. 
370, 374-75 (2002); 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain the 
veteran's unit's morning and sick call 
reports for June and July 1966.   

2.  Obtain the veteran's medical 
records from the VA Medical Center in 
Philadelphia for any treatment 
concerning his back from November 2005 
to the present.

3.  After obtaining the above records, 
to the extent possible, the veteran 
should be afforded a VA spine 
examination.  The claims file should be 
provided to the physician for review. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's current spine disability 
is the result of a disease or injury in 
service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Then, the RO/AMC should readjudicate 
the claim. In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).



